Citation Nr: 1200934	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to September 1993, and from May 2004 to September 2005.  Receipt of the Combat Action Badge is indicated by the record.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was scheduled to appear at the Indianapolis RO to have a hearing before a decision review officer (DRO) in July 2009.  The Veteran failed to report for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

In July 2010, the Board remanded the Veteran's claim.  Subsequently, in a July 2011 rating decision, the VA Appeals Management Center (AMC) awarded the Veteran a 10 percent disability rating for his service-connected bilateral pes planus effective July 10, 2007, the date of his claim for an increased rating.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus is not shown to have been productive of symptomatology of a unilateral or bilateral severe disability, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.   

2.  The evidence does not show that the Veteran's service-connected bilateral pes planus is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected pes planus are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 

2.  Application of extraschedular provisions for the service-connected bilateral pes planus disability is not warranted.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected bilateral pes planus.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in July 2010, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify recent treatment pertaining to his bilateral pes planus as well as schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Veteran in July 2010 and requested that he identify outstanding treatment records with respect to his bilateral pes planus.  Additionally, the Veteran was afforded a VA examination for his bilateral pes planus in August 2010, and a report of the examination was associated with his claims folder.  The Veteran's bilateral pes planus claim was readjudicated via the July 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in September 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's service treatment records, the Veteran's statements, and post service VA treatment records.  

The Veteran was afforded a VA examination in August 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, this examination report contains sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  
The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Additionally, in his June 2008 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluation for bilateral pes planus

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's service-connected bilateral pes planus is currently evaluated 10 percent disabling under Diagnostic Code 5276 [flatfoot, acquired].  The evidence of record, specifically the August 2010 VA examination report, indicates that the Veteran has been diagnosed with bilateral pes planus.  The Veteran's diagnosed foot condition corresponds precisely with the currently assigned Diagnostic Code.  Moreover, the Veteran has not suggested that another code would be more appropriate.

As per Diagnostic Code 5276, a mild disability, with symptoms relieved by built-up shoe or arch support, will be rated noncompensable [zero percent] disabling.  A moderate disability, with evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, will be rated 10 percent disabling whether bilateral or unilateral.  A severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, will be rated 30 percent disabling where bilateral, and will be rated 20 percent where unilateral.  A pronounced disability (with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances) will be rated 50 percent disabling where bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.
The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA treatment records dated December 2006 to August 2007 document the Veteran's complaints of bilateral foot pain and treatment for his bilateral pes planus with foot orthotics.

The Veteran was afforded a VA examination for his bilateral pes planus in October 2007.  He complained of foot pain in the arches and used insoles and medication for treatment.  He denied symptoms of weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance.  He did not use any assistive devices.  Upon examination, the VA examiner noted that the Veteran evidenced full range of motion of his feet with dorsiflexion of 20 degrees and plantar flexion of 50 degrees; inversion and eversion of 10 degrees, abduction of 10 degrees, and adduction of 20 degrees of the forefoot; and great toe flexion and dorsiflexion of 70 degrees as well as plantar flexion of 45 degrees.  The examiner further noted that the Veteran had fallen arches, which was present in both weight-bearing and nonweight-bearing.  His feet including the arches were nontender to palpation, no bony abnormalities were noted, and pedal pulses were 2+.  An X-ray report of the Veteran's feet revealed no significant abnormality.  The examiner diagnosed the Veteran with bilateral pes planus, right greater than the left.

The Veteran was provided a subsequent VA examination in August 2010.  He continued his complaints of bilateral foot pain and use of medication and foot orthotics for treatment.  He also complained of flare-ups which occur one to three times a month and last one to two days in duration and were precipitated by prolonged standing.  The Veteran reported that the flare-ups did not cause any functional impairment or limitations on standing and walking.  The VA examiner noted the absence of swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The Veteran indicated that the bilateral pes planus did not affect daily activities, although he stopped running due to the pain in his feet.         

Upon examination of the Veteran's feet, the VA examiner reported no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  She further noted no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Nonweight-bearing was normal, and the Veteran demonstrated inward bowing and weight-bearing line over the great toe, although this was correctable with manipulation.  There was no pain or spasm on manipulation or forefoot or midfoot malalignment.  Moreover, the examiner reported no evidence of pronation, arch present on nonweight- or weight-bearing, and while the Veteran evidenced bilateral heel valgus of five degrees, the valgus was correctible by manipulation.  The examiner also noted no evidence of muscle atrophy of the feet, and the Veteran's gait was normal.  An X-ray report of the Veteran's feet showed mild pes planus.    

After having carefully considered the matter, the Board finds that the competent and probative evidence of record demonstrates that an increased rating for the Veteran's service-connected bilateral pes planus is not warranted, as the disability does not closely approximate severe disability.  Notably, there is no objective evidence of marked deformity, to include pronation, pain on manipulation, swelling, or characteristic callosities in either foot.  Moreover, there is no evidence of extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  On the contrary, as discussed above, the August 2010 VA examiner noted the absence of pronation, pain on manipulation, swelling, and abnormal weight-bearing.  Although she noted inward bowing, she also reported that this condition was correctable with manipulation, and there was no evidence of pain or spasm on manipulation.  Pertinently, she diagnosed the Veteran with "mild" bilateral pes planus.  There is no evidence to the contrary.  

Accordingly, the Board finds that the overall severity of the Veteran's bilateral pes planus disability does not approximate severe or pronounced disability in either foot.  As a severe disability has not been demonstrated in either foot, a disability rating in excess of 10 percent, as per Diagnostic Code 5276, must be denied.
    
The Board has considered the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995); however, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App.  7, 11 (1996).  Such is the case with Diagnostic Code 5276.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's bilateral pes planus symptomatology warrants a different rating during the appeal period.  Specifically, as discussed above, the October 2007 and August 2010 VA examination reports, as well as VA treatment records, indicate that the Veteran's bilateral pes planus disability has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran an increased disability rating for any time during the course of this appeal.  

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral pes planus.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed as a manager of a food service establishment.  See the August 2010 VA examination report.  There is no indication in the record that the service-connected bilateral pes planus disability has caused him to miss extended periods of work or created any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the bilateral pes planus disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his bilateral pes planus disability renders him unable to maintain substantially gainful employment.  On the contrary, the Veteran has stated that he is currently employed as a manager of a food services establishment.  See the August 2010 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus is denied.   




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


